Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks submitted 12/02/2021 have been entered and considered, Claims 1-5, 8 are amended. Claims 7, 9-20 are cancelled. Claims 21-23 are new. This action is made final.

Response to Arguments
Applicant’s arguments filed on 12/02/2021 have been fully considered but are moot because they don’t apply to the reference(s)/combination(s) in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hara et al (US20120297392) in view of Sachidanandam (US20070280141) further in view of  Justanswer (“Last round of questions”, 2012).

Regarding Claim 1. Hara teaches A semiconductor system (Hara, abstract, the invention describes an information processing apparatus, which comprises a plurality of communication units connected to a bus in a ring shape. At least one of the plurality of communication units extends a transmission interval when it is determined that the processing unit, which is to execute the next process for received data, is the processing unit, which executes the process after the processing unit corresponding to the at least one of the plurality of communication units, and when it is detected that the process for the received data is suspended.) comprising:
a memory coupled to a first transmission line and a second transmission line, and configured to store first data received through the first transmission line and second data received through the second transmission line; 
a central processor configured to perform system calculation using an application code stored in the memory;
 (Hara, [0025] A schematic arrangement of an information processing apparatus according to the present invention will be described first with reference to FIG. 9.
[0027] A system controller 910 includes a CPU 912 for arithmetic control, a ROM 914 which stores permanent data and programs, a RAM 916 which is used to temporarily store data and to load programs, and the like. The system controller 910 controls the image reading unit 920, image processor 930, image output unit 940, and the like, thereby systematically controlling the sequence of this apparatus.
DMAC (Direct Memory Access Controller; not shown).
Therefore, the transmission between system controller 910 and a series of devices including image processor 930, is equivalent to first transmission line. The memory included/coupled in the system controller 910 is connected to series of devices through the first transmission data connection and subsequently receiving data from the connection.)
a system agent coupled to the memory through the first transmission line, and configured to control data communication between the central processor and the memory; (Hara, [0027] A system controller 910 includes a CPU 912 for arithmetic control, a ROM 914 which stores permanent data and programs, a RAM 916 which is used to temporarily store data and to load programs, and the like. The system controller 910 controls the image reading unit 920, image processor 930, image output unit 940, and the like, thereby systematically controlling the sequence of this apparatus. 
[0028] Note that data transfer between the system controller 910 and image processor 930 is implemented by a DMAC (Direct Memory Access Controller; not shown).
Therefore, DMAC is equivalent to a system agent.)

Hara fails to explicitly teach, however, Sachidanandam teaches an image input device coupled to the second transmission line, and configured to receive the image data from an external part and output the received image data to the second transmission line as the second data; and
a graphic processor coupled to the second transmission line, and configured to process the image data received through the second transmission line, (Sachidanandam, abstract, the invention describes a device includes a loop port controlled by a loop initialization procedure in response to control flags. The device
includes a programmable controller and a fibre channel loop port including a transmitter, a receiver, and a port control circuit.
[0023] Fibre Channel Arbitrated Loop is a data communications protocol that is commonly used to provide high speed data communications between mass storage devices and central processing units. In a Fibre Channel Arbitrated Looped topology, devices are connected in a loop, as illustrated in FIG. 1. As shown in FIG. 1, each device 10 in the loop includes a port 11 (referred to as an L_port) that includes a receiver 13 and a transmitter 15. Each of the devices 10 further includes a port controller 17 that controls the operations of the port 11. The devices 10 may further include other elements, such as an application processor, a storage device, other input/output devices, memory, etc., that may use the port 11 to communicate with other devices 10 on the loop. The devices 10 are connected in a loop fashion such that data travels from port to port around the loop.)
Hara and Sachidanandam are analogous art, because they both teach method of data transmission/communication among a plurality of devices including processing units, memory and input/output devices. Sachidanandam further teaches a high speed loop initialization procedure for fibre channel arbitrated loop connecting a plurality of 

The combination of Hara and Sachidanandam fails to explicitly teach, however, Justanswer teaches wherein the first transmission line is a transmission line for bidirectional communication, (Justanswer, the article is Q&A regarding computer hardware questions. 
Page 1, par 4, a. Why are the read and write control lines in a DMA controller bidirectional? The read and write control lines are "shared" between the CPU and DMA controller - they have to be bidirectional so that both the CPU and the DMA controller can control (activate) these lines when needed. 
Hara, [0027] A system controller 910 includes a CPU 912 for arithmetic control, a ROM 914 which stores permanent data and programs, a RAM 916 which is used to temporarily store data and to load programs, and the like. The system controller 910 controls the image reading unit 920, image processor 930, image output unit 940, and the like, thereby systematically controlling the sequence of this apparatus. 
[0028] Note that data transfer between the system controller 910 and image processor 930 is implemented by a DMAC (Direct Memory Access Controller; not shown).

Therefore, DMAC is equivalent to a system agent. And its connection between system controller 910 (including CPU) and image processor 930 is bidirectional.).
The combination of Hara and Sachidanandam teaches method of data transmission/communication among a plurality of devices including processing units, memory and input/output devices. Hara further teaches system controller including CPU and memory. The system controller connects to GPU and other devices through DMAC. Justanswer further teach that DMAC is a bidirectional data sharing connection. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to combine the data transmission method (taught in Hara and Sachidanandam), with the bidirectional DMAC (taught in Justanswer), so that both the CPU and DMAC can control read and write control lines when needed (Justanswer, page 1, par 4-6).

The combination of Hara, Sachidanandam and Justanswer further teaches and the second transmission line is a loop-shape transmission line to form a ring network topology. (Sachidanandam, [0023] Fibre Channel Arbitrated Loop is a data communications protocol that is commonly used to provide high speed data communications between mass storage devices and central processing units. In a Fibre Channel Arbitrated Looped topology, devices are connected in a loop, as illustrated in FIG. 1. As shown in FIG. 1, each device 10 in the loop includes a port 11 (referred to as The devices 10 may further include other elements, such as an application processor, a storage device, other input/output devices, memory, etc., that may use the port 11 to communicate with other devices 10 on the loop. The devices 10 are connected in a loop fashion such that data travels from port to port around the loop.).

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al in view of Sachidanandam, Justanswer further in view of Mysliwitz et al (US20080140900).

Regarding Claim 2. The combination of Hara, Sachidanandam and Justanswer fails to explicitly teach, however, Mysliwitz teaches The semiconductor system according to claim 1, wherein the memory includes:
a first destination decision circuit configured to transmit a first packet including the image data to the second transmission line on the basis of the result of comparison between the first destination information of the first packet and identification (ID) information of the memory (Mysliwitz, abstract, the invention describes a memory module system, a method for operating a memory module system, and an adapter card is disclosed. One embodiment provides last one memory buffer device, and a first plug mechanism for connecting the adapter card to a memory module system, and a second plug mechanism for connecting the adapter card to a memory module.
FIG. 1 illustrates by way of example a memory module system 1 with FB-DIMMs 2a, 2b, 2c (FBDIMM=Fully Buffered DIMM).
[0026] In the system 1 illustrated in FIG. 1, up to eight memory modules/FB-DIMMs 2a, 2b, 2c per channel can be connected to a corresponding CPU or memory controller 4, respectively ( or, in alternative systems, e.g., more than eight, e.g., up to sixteen, up to twenty-three, etc. memory modules/FB-DIMMs 2a, 2b, 2c per channel, etc.).
[0027] Via an appropriate bus (not illustrated), the memory controller 4 may be connected to one or a plurality of CPUs, or may alternatively also be part of a corresponding CPU, i.e. be provided on the same chip as the CPU.
[0029] As results from FIG. 1, every FB-DIMM 2a, 2b, 2c includes a data buffer device (buffer), in one embodiment an AMB (advanced memory buffer) 5a, 5b, 5c (or alternatively, for instance, more than one, e.g., two buffers), and one or preferably a plurality of memory devices, e.g., a plurality of RAM memory devices, in one embodiment a plurality of SRAMs or DRRAMs.
[0043] Every buffer 5a, 5b, 5c knows its position in the ("daisy") chain. Which of the FB-DIMMs 2a, 2b, 2c is just being addressed by the CPU/memory controller 4, may be determined in the respective buffer 5a, 5b, 5c e.g., by comparing identification data (ID number or slot number) stored in the corresponding buffer 5a, 5b, 5c with identification data sent by the CPU/memory controller 4 via the busses 6a, 6b, 6c and individually characterizing the respective buffer. 
Therefore, Mysliwitz teaches CPU coupled memory, includes memory controller which compares data information and its ID.

[0025] When an initialization event occurs, a port 11 begins sending LIP primitives, or transmission words, continuously until it detects a LIP primitive at its receiver 13. Upon detecting a LIP primitive, the port 11 enters an OPEN-INIT state. In the OPEN-INIT state, the port 11 sends Loop Initialization Select Master (LISM) data frames.
[0026] Initially, the LISM data frames include three fields: D_ID (a 3-byte destination identifier), S_ID (a 3-byte source identifier), and Port Name (an 8-byte identifier). The values of these fields are detem1ined by firmware in the device 10. The fields are used to determine priority in selecting the Loop Master. 
[0027] At each port 11, received LISM frames are compared with the LISM frames currently being sent out by the port 11.
Hara, [0040] A packet transfer operation between the modules of the data-path control system will be described below. A packet reception operation will be described first. The ID determination unit 111 determines whether or not a packet received by the packet receiver 106 includes data to be processed by the data processing unit 103 of the self module 101. Alternatively, the ID determination unit 111 determines whether or not the data included in the packet is to be processed by another module. This determination is attained by comparing the node ID 202 of the received packet with an ID value stored in the waiting ID register 107. For example, when an ID value of a received packet to be processed is stored in the waiting ID register, and the IDs match, the data processing unit 103 executes a process.
[0041] The ID determination unit 111 controls the reception controller 108 based on the determination result. The reception controller 108 outputs data included in a packet to be processed by the corresponding data processing unit 103 to the data processing unit 103. Then, the reception controller 108 outputs other packets to the transmission controller 109.
Therefore, both Hara and Sachidanandam teach data transmission method including comparing data information and its ID. The reasoning for combination is the same as in Claim 1.).
Hara, Sachidanandam, Mysliwitz are analogous art because they all teach memory controller compares transmitted data information and ids. Hara and Mysliwitz both teach CPU coupled memory controller. Mysliwitz further teaches CPU coupled memory controller providing plurality of memory buffers. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify CPU coupled memory controller (taught in Hara, Sachidanandam and Justanswer), to further use the memory controller with plurality of memory buffers (taught in Mysliwitz), so as to provide a more flexible and inexpensive memory structure for motherboards (Mysliwitz, [0010-0013]).

Regarding Claim 3. The combination of Hara, Sachidanandam, Justanswer and Mysliwitz further teaches The semiconductor system according to claim 2 wherein the memory further includes: a first data processor, wherein, when the first destination information is identical to ID information of the memory, the first destination decision circuit transmits the first packet to the first data processor (Mysliwitz, [0043] Every buffer 5a, 5b, 5c knows its position in the ("daisy") chain. Which of the FB-DIMMs 2a, 2b, 2c is just being addressed by the CPU/memory controller 4, may be determined in the respective buffer 5a, 5b, 5c e.g., by comparing identification data (ID number or slot number) stored in the corresponding buffer 5a, 5b, 5c with identification data sent by the CPU/memory controller 4 via the busses 6a, 6b, 6c and individually characterizing the respective buffer. 
Sachidanandam, [0024] Before communications can occur on the loop (for example, at power-up and/or after loop resets), each port 11 on the loop may be assigned an address that is used to communicate with the device 10 to which the port 11 belongs. The address is an 8-bit address referred to as an Arbitrated Loop Physical Address (ALPA).
[0025] When an initialization event occurs, a port 11 begins sending LIP primitives, or transmission words, continuously until it detects a LIP primitive at its receiver 13. Upon detecting a LIP primitive, the port 11 enters an OPEN-INIT state. In the OPEN-INIT state, the port 11 sends Loop Initialization Select Master (LISM) data frames.
[0026] Initially, the LISM data frames include three fields: D_ID (a 3-byte destination identifier), S_ID (a 3-byte source identifier), and Port Name (an 8-byte identifier). The values of these fields are detem1ined by firmware in the device 10. The fields are used to determine priority in selecting the Loop Master. 

Hara, [0029] FIG. 1 shows details of the image processor 930 shown in FIG. 9 as a data-path control system. As shown in FIG. 1, the data-path control system has a plurality of modules 101 and a ring bus 102 which connects the respective modules. Each module 101 processes data received via the ring bus 102, and includes a communication unit 120 and a data processing unit 103 corresponding to the communication unit 120.).

Regarding Claim 4. The combination of Hara, Sachidanandam, Justanswer and Mysliwitz further teaches The semiconductor system according to claim 1, wherein the memory includes:
a first internal packet generation circuit configured to generate an internal packet having internal destination information and internal data (Mysliwitz, [0043] Every buffer 5a, 5b, 5c knows its position in the ("daisy") chain. Which of the FB-DIMMs 2a, 2b, 2c is just being addressed by the CPU/memory controller 4, may be determined in the respective buffer 5a, 5b, 5c e.g., by comparing identification data (ID number or slot number) stored in the corresponding buffer 5a, 5b, 5c with identification data sent by the CPU/memory controller 4 via the busses 6a, 6b, 6c and individually characterizing the respective buffer. 
Sachidanandam, [0024] Before communications can occur on the loop (for example, at power-up and/or after loop resets), each port 11 on the loop may be assigned an address that is used to communicate with the device 10 to which the port 
Hara, [0040] A packet transfer operation between the modules of the data-path control system will be described below. A packet reception operation will be described first. The ID determination unit 111 determines whether or not a packet received by the packet receiver 106 includes data to be processed by the data processing unit 103 of the self module 101. Alternatively, the ID determination unit 111 determines whether or not the data included in the packet is to be processed by another module. This determination is attained by comparing the node ID 202 of the received packet with an ID value stored in the waiting ID register 107. For example, when an ID value of a received packet to be processed is stored in the waiting ID register, and the IDs match, the data processing unit 103 executes a process.
[0041] The ID determination unit 111 controls the reception controller 108 based on the determination result. The reception controller 108 outputs data included in a packet to be processed by the corresponding data processing unit 103 to the data processing unit 103. Then, the reception controller 108 outputs other packets to the transmission controller 109.
Therefore, the packet that is processed by internal data processing unit generates internal data.); and
a first packet selection circuit configured to select any one of the first packet and the internal packet, and transmit the selected packet to the second transmission line (Hara, [0044], as shown in FIG. 4, the transmission controller 109 in this example includes a first buffer 301, second buffer 302, transmission interval 
[0045] The transmission interval controller 303 controls a transmission interval of a packet from the second buffer 302. The selector 304 selects a packet to be transmitted. Which of packets stored in the first and second buffers 301 and 302 is to be transmitted is selected by the selector 304.).

Regarding Claim 5. The combination of Hara, Sachidanandam, Justanswer and Mysliwitz further teaches The semiconductor system according to claim 4, wherein the memory further includes: a first selection signal generation circuit configured to activate a selection signal upon receiving the first packet (Hara, [0045] The transmission interval controller 303 controls a transmission interval of a packet from the second buffer 302. The selector 304 selects a packet to be transmitted. Which of packets stored in the first and second buffers 301 and 302 is to be transmitted is selected by the selector 304. At this time, the transmission interval controller 303 decides whether or not a packet stored in the second buffer 302 is transmittable. The transmission interval controller 303 has an internal timer, which is set with a predetermined value every time a packet is transmitted, and maintains a minimum packet transmission interval. This transmission interval can be set using, for example, a register, and a value according to processing performances of the modules 101 which execute downstream processes is set. Note that the FF (flip-flop) 305 delays an output valid signal 410 (to be described later) by one cycle in correspondence with output the selector 304 is controlled based on the output from the FF 305.
[0052] The output valid signal 410 is required for the transmission interval controller 303 to control an output interval of the second buffer 302. When the timer value 411 is "0" and at least one of the ID determination signal 401 and Stall flag 402
are not "1", the output valid signal 410 assumes a value "1" indicating "valid"; otherwise, the signal 410 assumes a value "0". When the second buffer 302 and selector 304 receive the output valid signal 410="1", they output a signal stored in the second buffer onto the ring bus 102. However, since the selector 304 receives the output valid signal 410 via the FF 305, it selects an output of the second buffer 302 after a delay of one cycle. The load signal 412 is required for the load controller 404 to control the load timing of an output interval to the timer 403. When the timer value 411 is "0" or when the
ID determination signal 401 is "1" and the Stall flag 402 is "1", the load signal 412 assumes a valid value "1"; otherwise, the signal 412 assumes a value "0". That is, when the timer 403 reaches a time-out, or when data processed by the data processing unit 103 of the self module is returned while its process was suspended by another module, the load signal 412 controls the timer 403 to load a transmission interval.).

Regarding Claim 6. The combination of Hara, Sachidanandam, Justanswer and Mysliwitz further teaches The semiconductor system according to claim 5, wherein the first packet selection circuit selects the first packet when the selection signal is activated (Hara, [0041] The ID determination unit 111 controls the reception controller 108 based on the determination result. The reception controller 108 outputs Upon detection of this state, the reception controller 108 passes the packet to the transmission controller 109 while setting "1" in the Stall flag 204 to indicate that the process is suspended.
Therefore, the unprocessed packet is passed to the transmission controller for transmitting.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hara et al  in view of Sachidanandam, Justanswer further in view of Yee (US20050283544).

Regarding Claim 8. The combination of Hara, Sachidanandam and Justanswer fails to explicitly teach, however, Yee teaches The semiconductor system according to claim 1 further comprising: 
an image output device coupled to the system agent through a third transmission line and configured to display the image data,
wherein the third transmission line is a point to point transmission line (Yee, abstract, the invention describes a method to reduce latency when video sensor data are communicated to memory of a computer system. Upon receiving data from the video sensor, the data are stored until a desired transfer quantity is reached. The 
[0052] FIG. 4 is a block diagram of an exemplary PC 400 provided with conventional, standard buses for communicating data. PC 400 includes a CPU 402. As will be understood by one of ordinary skill in the art, CPU 402 constantly communicates over a system bus 404 with its memory subsystem 405. The memory subsystem includes a memory controller or RAM controller 406.
[0053] Some PCs also include a point-to-point graphics adapter connection, such as an AGP subsystem 415. An AGP controller 416 is coupled with the system bus and, via an AGP bus 417, with an AGP graphics adapter 418. The point-to-point connection provided by the AGP subsystem enables graphics data to be written to memory subsystem 405 where it can be accessed directly by AGP graphics adapter 418 and CPU 402 without the graphics data having to be written to memory in memory subsystem 405 and to memory on AGP graphics adapter 418.
[0054] Other peripherals are coupled with system bus 404 via a PCI bus 420 through a PCI bus controller 422. PCI bus 420 enhances system throughput because it 
Hara, Sachidanandam and Yee are analogous art because they all teach data transmission method to CPU and its coupled memory. The combination of Hara, Sachidanandam and Justanswer further teaches CPU coupled memory controller compares transmitted data information and ids. Yee further teaches method of storing the received data until a desired transfer quantity is reached. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify CPU coupled memory controller (taught in Hara, Sachidanandam and Justanswer), to further use the point-to-point data connection between CPU and the graphics adapter to output image data memory buffers and method of storing the received data until a desired transfer quantity is reached (taught in Yee), so as to reduce latency when video data are communicated to memory of a computer system (Yee, abstract).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hara et al  in view of Sachidanandam, Justanswer further in view of Rezael et al (US20170206024).

Regarding Claim 21. (New) The combination of Hara, Sachidanandam and Justanswer fails to explicitly teach, however, Rezael teaches The semiconductor system according to claim 1, wherein the memory includes:
a data storage region configured to store the application code and the image data,
a calculation logic circuit configured to perform data compression of input data, and
a memory controller coupled to the first transmission line and the second transmission line to transmit or receive data, and configured to transmit data received through the first transmission line and the second transmission line to the calculation logic circuit and store compressed data by the calculation logic circuit in the data storage region (Rezael, abstract, the invention describes a storage device, comprising: a memory; and a controller including a memory interface coupled to the memory, the controller configured to: receive write data to write to an address associated with first data stored in the memory and a first differentially compressed value stored in the memory; calculate a second differentially compressed value based on the write data and the first data; store the second differentially compressed value in the memory; and change the association of the address to reference the second differentially compressed value instead of the first differentially compressed value.
[0082] FIG. 7 is a schematic view of a system with a versioning storage system according to some embodiments. In some embodiments, a system 700 includes a host 702 coupled to a storage device 704 by a communication link 706. The host 702 is a system that uses data storage capabilities of the storage device, such as a general purpose processor, a digital signal processor (DSP), an application specific integrated circuit, a microcontroller, a programmable logic device, discrete circuits, a combination of such devices, or the like.).
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Munshi et al (US20170358132) in view of Sachidanandam (US20070280141).
 
Regarding Claim 22. (New) Munshi teaches A semiconductor system comprising:
a graphics memory coupled to a first transmission line and a second transmission line and configured to store first image data received through the first transmission line (Munshi, abstract, the invention describes an improved tessellation graphics pipeline that obviates that use of early stage vertex shaders and hull shaders and allows greater efficiency and flexibility. Embodiments provide a graphics pipeline beginning with a tessellator that may obtain tessellation factors in any manner such as reading from a memory of factors provided by a developer or 
pipeline. Furthermore, in some embodiments, a compute kernel is used to generate the tessellation factors. The compute kernel provides flexibility that allows its employment for some graphic portions and not others. In addition, the streamlined pipeline facilitates the efficient use of scaling to determine tessellation factors for the same graphic portion at different camera distances or desired levels of replication of the mathematical model.
[0053] Referring to FIG. 5, there is shown the DXll pipeline juxtaposed to memory resources to allow for a more in depth understanding of one operation in accordance with this disclosure. In particular, there is shown graphics memory 501, which can be any memory accessible to the graphics processing hardware in a system. In some embodiments, the memory will be RAM (e.g., SRAM or DRAM) attached to a GPU or other processing device. The memory may be dedicated to graphics operations, dedicated to the GPU (or other device) or shared between devices (e.g., memory shared between the GPU and CPU). For farther illustrations regarding memory, reference is made to the discussions related to FIG. 1.
[0057] Referring to FIG. 6a, there is shown a pipeline juxtaposed to memory where the arrangement is according to many embodiments of the disclosure. Compute kernel 601 is shown with bi-directional connectivity to graphics memory 501. In some embodiments, compute kernel 601 may be used to read an input patch or other information describing a graphic. For example, compute kernel 601 may compute tessellations factors for some frames or patches and not for others. Furthermore, the conditions for determining whether tessellation factors are computed for a frame or either in the CPU, or in compute kernel 601 (or otherwise in the GPU). Since the compute kernel (either alone or in conjunction with another processing resource)
may perform operations completely conditionally, the graphics pipeline becomes very flexible. For example, as the camera approaches an item in a visible graphic, the compute kernel 601 may be used to increase tessellation by simply scaling prior tessellation factors of the same item. This type of technique is much more efficient and less computationally expensive that re-computing new tessellation factors for the same item.). and second image data received through the second transmission line (Munshi, [0038] Returning to FIG. 1, system 100 may also include communication interface 130, user interface adapter 135, and display adapter 140-all of which may be coupled via system bus or backplane 145. Memory 110 may include one or more different types of media (e.g., so lid- state, DRAM, optical, magnetic, etc.) used by processor 105 or graphics hardware 120. 
[0040] Processor 105 may be any type of computing device such as one or more microprocessors working alone or in combination with one or more GPUs, DSPs, system-on-chip devices such as those found in some mobile devices. Processor 105 may include one or more dedicated GPUs or graphics subsystems that accept program.
[0041] Output from the sensors 125 may be processed, at least in part, by processors 105 and/or graphics hardware 120, and/or a dedicated image processing unit incorporated within or without system 100. Information so captured may be stored in memory 110 and/or storage 115 and/or any storage accessible on an attached network.);
a graphics processor coupled to the memory through the first transmission line, and configured to process the first image data received through the first transmission line (Munshi, [0053] Referring to FIG. 5, there is shown the DXll pipeline juxtaposed to memory resources to allow for a more in depth understanding of one operation in accordance with this disclosure. In particular, there is shown graphics memory 501, which can be any memory accessible to the graphics processing hardware in a system. In some embodiments, the memory will be RAM (e.g., SRAM or DRAM) attached to a GPU or other processing device. The memory may be dedicated to graphics operations, dedicated to the GPU (or other device) or shared between devices (e.g., memory shared between the GPU and CPU). For farther illustrations regarding memory, reference is made to the discussions related to FIG. 1.);

Munshi fails to explicitly teach, however, Sachidanandam teaches
an image input device coupled to the second transmission line, and configured to receive image data from an external part and output the received image data to the second transmission line as the second image data; and (Sachidanandam, abstract, the invention describes a device includes a loop port controlled by a loop initialization procedure in response to control flags. The device
includes a programmable controller and a fibre channel loop port including a transmitter, a receiver, and a port control circuit.
[0023] Fibre Channel Arbitrated Loop is a data communications protocol that is commonly used to provide high speed data communications between mass storage devices and central processing units. In a Fibre Channel Arbitrated Looped topology, devices are connected in a loop, as illustrated in FIG. 1. As shown in FIG. 1, each device 10 in the loop includes a port 11 (referred to as an L_port) that includes a receiver 13 and a transmitter 15. Each of the devices 10 further includes a port controller 17 that controls the operations of the port 11. The devices 10 may further include other elements, such as an application processor, a storage device, other input/output devices, memory, etc., that may use the port 11 to communicate with other devices 10 on the loop. The devices 10 are connected in a loop fashion such that data travels from port to port around the loop.)
Munshi and Sachidanandam are analogous art, because they both teach method of data transmission/communication among a plurality of devices including processing units, memory and input/output devices. Sachidanandam further teaches a high speed loop initialization procedure for fibre channel arbitrated loop connecting a plurality of devices. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the data transmission among GPU and its couple memory method (taught in Munshi), to further accept input data from the fibre channel arbitrated loop to connect other processor(s), memory and input/output device(s) (taught in Sachidanandam), so as to transfer large amounts of data (e.g. video data from a sensor) at high speeds (Sachidanandam, [0002-0004]).

The combination of Munshi and Sachidanandam further teaches an image output device coupled to the second transmission line, and configured to display the second image data (Munshi, [0039] When executed by processor 105 and/or graphics hardware 120, computer program code (e.g., shaders or kernels) may Display adapter 140 may be used to connect one or more display units 170.),
wherein the first transmission line is a transmission line for bidirectional communication (Munshi, [0057] Referring to FIG. 6a, there is shown a pipeline juxtaposed to memory where the arrangement is according to many embodiments of the disclosure. Compute kernel 601 is shown with bi-directional connectivity to graphics memory 501. In some embodiments, compute kernel 601 may be used to read an input patch or other information describing a graphic.), and the second transmission line is a loop-shape transmission line to form a ring network topology (Sachidanandam, [0023] Fibre Channel Arbitrated Loop is a data communications protocol that is commonly used to provide high speed data communications between mass storage devices and central processing units. In a Fibre Channel Arbitrated Looped topology, devices are connected in a loop, as illustrated in FIG. 1. As shown in FIG. 1, each device 10 in the loop includes a port 11 (referred to as an L_port) that includes a receiver 13 and a transmitter 15. Each of the devices 10 further includes a port controller 17 that controls the operations of the port 11. The devices 10 may further include other elements, such as an application processor, a storage device, other input/output devices, memory, etc., that may use the port 11 to communicate with other devices 10 on the loop. The devices 10 are connected in a loop fashion such that data travels from port to port around the loop.), and
the graphics memory, the graphics processor, the image input device an image output device are grouped into one package (Munshi, [0037] Referring to FIG. 1, the disclosed embodiments may be performed by representative computer System 100 may be embodied in any type of device such as a general purpose computer system. Computer system 100 may include one or more processors 105, memory 110 (110A and 1108), one or more storage devices 115, and graphics hardware 120 that may include one or more GPUs.
Computer system 100 may also have device sensors 125, which may include one or more of: depth sensors (such as a depth camera), 3D depth sensor(s), imaging devices (such as a fixed and/or video-capable image capture unit), and etc. These and other sensors may work in combination with one or more GPUs, digital signal processors (DSPs) or conventional microprocessors along with appropriate programming so the sensor outputs may be properly interpreted and/or combined and interpreted ).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Munshi et al in view of Sachidanandam further in view of Mysliwitz et al (US20080140900).

Regarding Claim 23. (New) The combination of Munshi and Sachidanandam fails to explicitly teach, however, Mysliwitz teaches The semiconductor system according to claim 22, wherein the graphics memory includes:
a physical layer coupled to the first transmission line, and configured to receive or transmit the first image data through the first transmission line, and
a memory controller coupled to the second transmission line, and configured to receive or transmit the second image data through the second transmission line (Mysliwitz, abstract, the invention describes a memory module system, a method for operating a memory module system, and an adapter card is disclosed. One embodiment provides last one memory buffer device, and a first plug mechanism for connecting the adapter card to a memory module system, and a second plug mechanism for connecting the adapter card to a memory module.
[0025] FIG. 1 illustrates by way of example a memory module system 1 with FB-DIMMs 2a, 2b, 2c (FBDIMM=Fully Buffered DIMM).
[0026] In the system 1 illustrated in FIG. 1, up to eight memory modules/FB-DIMMs 2a, 2b, 2c per channel can be connected to a corresponding CPU or memory controller 4, respectively ( or, in alternative systems, e.g., more than eight, e.g., up to sixteen, up to twenty-three, etc. memory modules/FB-DIMMs 2a, 2b, 2c per channel, etc.).
[0027] Via an appropriate bus (not illustrated), the memory controller 4 may be connected to one or a plurality of CPUs, or may alternatively also be part of a corresponding CPU, i.e. be provided on the same chip as the CPU.
[0029] As results from FIG. 1, every FB-DIMM 2a, 2b, 2c includes a data buffer device (buffer), in one embodiment an AMB (advanced memory buffer) 5a, 5b, 5c (or alternatively, for instance, more than one, e.g., two buffers), and one or preferably a plurality of memory devices, e.g., a plurality of RAM memory devices, in one embodiment a plurality of SRAMs or DRRAMs.
[0043] Every buffer 5a, 5b, 5c knows its position in the ("daisy") chain. Which of the FB-DIMMs 2a, 2b, 2c is just being addressed by the CPU/memory controller 4, may be determined in the respective buffer 5a, 5b, 5c e.g., by comparing identification data (ID number or slot number) stored in the corresponding buffer 5a, 5b, 5c with identification data sent by the CPU/memory controller 4 via the busses 6a, 6b, 6c and individually characterizing the respective buffer. 
Therefore, Mysliwitz teaches CPU coupled memory, includes memory controller which compares data information and its ID.
Sachidanandam, [0024] Before communications can occur on the loop (for example, at power-up and/or after loop resets), each port 11 on the loop may be assigned an address that is used to communicate with the device 10 to which the port 11 belongs. The address is an 8-bit address referred to as an Arbitrated Loop Physical Address (ALPA).
[0025] When an initialization event occurs, a port 11 begins sending LIP primitives, or transmission words, continuously until it detects a LIP primitive at its receiver 13. Upon detecting a LIP primitive, the port 11 enters an OPEN-INIT state. In the OPEN-INIT state, the port 11 sends Loop Initialization Select Master (LISM) data frames.
[0026] Initially, the LISM data frames include three fields: D_ID (a 3-byte destination identifier), S_ID (a 3-byte source identifier), and Port Name (an 8-byte identifier). The values of these fields are detem1ined by firmware in the device 10. The fields are used to determine priority in selecting the Loop Master. 
[0027] At each port 11, received LISM frames are compared with the LISM frames currently being sent out by the port 11.).
Munshi, Sachidanandam and Mysliwitz are analogous art because they all teach memory controller transmitting data information among a plurality of devices. Hara and Mysliwitz both teach CPU coupled memory controller. Sachidanandam further teaches a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734.  The examiner can normally be reached on M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Xin Sheng/Primary Examiner, Art Unit 2611